Case 2:19-cv-11531-GGG-DMD

U.S. Department of Justice
United States Marshals Service

See "Instructions

Document 11 Filed 09/18/19 Page 1 of 1

PROCESS RECEIPT AND RETURN

for Service of Process by U.S. Marshal"

      
 

 

 

 

 

PLAINTIFE COURT CASE NUMBERM SR ye

Vision Technologies MArine, Inc 19-11531 19 «. Jy x i Lp,
DEFENDANT TYEE orig L077, a 7 RP
M/V/ DONNA J. BOUCHARD, Barge 272, in rem, and Bouchard Transportation Co., Release of [fel Pa / g

 

SERVE M/V/ DONNA J. BOUCHARD and Barge 272

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERT “1 MapE ay

 

ADDRESS (Street or RFD. Apartment No, City, State and ZIP Code)
Point Michel Anchorage, Mile 41.5 of the Mississipp! River.

AT

TaOT -

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be 1

 

Mallory G. Wynne

Gordon & Rees

909 Poydras St. Suite 1860
New Orleans, LA 70112

served with this Form 285

 

Number of parties to be |
served in this case

 

Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (laclude Business and Alternate Addresses,

AM Telephone Numbers, and Estimated Times Available for Service):

 

P<) PLAINTIFF
[J DEFENDANT

Signature of Attorney other Originator requesting service on behalf of:

Cwite best

 

TELEPHONE NUMBER
504-589-3904

D: =

 

o [14

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

| acknowledge receipt for the total
number of process indicated.
(Sign only for USM 285 if more /
than one USM 2835 ts submitted)

District to
Serve

No. BY

District of
Origin

no. 34

Total Process

 

 

 

 

Signature of Authorized USMS Deputy or Clerk

Date

7/14

 

Dire F Vay

| hereby certify and return that | (7) have personally served, (] have legal evidence of service, (F] have executed as shown in "Remarks", the process described on the
individual, company, corporation, ete., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

(] Uhereby certity and return that [aim unable to locate the individual, company, corporation, ete. named above (See remarks below)

 

Name and title of ipdividual served (if nat shown aber

[bb heA by eal phasns. Ul Ue ATINY

Time

ma [19 315 ] am

Sm

 

 

Address fcomplete only different thn shown above)

Signature of U.S, Marshal or Deputy

 

 

Service Fee Total Mileage Charges

(including endeavors)

Forwarding Fee Total Charges Advance Deposits

Amount owed to U.S. Marshal* or
(Amount of Refund*)

 

 

 

 

 

 

 

REMARKS
ows

(2)

\

\

 

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev. HI/18
